DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify structure and/or arrangement of the “thermal management system.”  Is it a thermal management system of an inductor structure cooling system?  Applicant should clarify the structure and/or arrangement of the conductor intended by “a conductor having a greater heat transfer rate than the wall positioned within at least one of groove and an aperture formed in the wall, wherein the conductor is configured to transfer heat through the wall more efficiently than if the conductor were not present.”  Claims 2-14 inherit the defects of parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6 and 13, as best understood in view of rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ness et al. [WO 2005/001853 A2.]
Ness et al. discloses a thermal management system, comprising:
- an inductor;
- a housing [200] in thermal communication with the inductor, the housing defining a wall [204]; and
- a conductor having a greater heat transfer rate than the wall positioned within at least one of a groove [either through a housing coolant upper plenum 242 which maybe formed by a groove machined in top rim of the middle section 204, or by a housing coolant lower plenum 244] and an aperture [central portion 204 of the housing 200 side wall 210] formed in the wall, wherein the conductor is configured to transfer heat through the wall more efficiently than if the conductor were not present.
Regarding claim 2, Ness et al. further discloses the wall of the housing includes an outer wall [210] and an inner wall [212], wherein at least one of the outer wall or the inner wall defines an inner surface, wherein the inner surface includes the groove defined therein.
Regarding claim 6, Ness et al. discloses the wall of the housing includes an outer wall [210] and an inner wall [212], wherein at least one of the outer wall or the inner wall includes the aperture, wherein the aperture is an axially extending aperture.
Regarding claim 13, Ness et al. inherently discloses the inductor includes a toroidal core and a winding coiled around the toroidal core [figure 8.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al.
Regarding claim 3, 7-8 and 11-12, the specific helical and/or vertical/axial arrangement of the groove and/or conductor relative to the housing’s wall would have been an obvious design consideration for the purpose of enhancing and/or improving heat transfer.
Regarding claim 5, the specific abutment arrangement of the conductor relative to the groove would have been an obvious design consideration for the purpose facilitating heat transfer.
Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. in view of Rudd et al. [US 2,825,033.]
Regarding claim 4, Ness et al. discloses the instant claimed invention except for the specific arrangement of the conductor.
Rudd et al. discloses a transformer comprising:
- a conductive housing [11] having a wall; and
- a conductor [20] arranged/attached helically to the wall of the conductive housing [figure 1.]
It would have been obvious at the time the invention was made to arranged/attached the conductor to the wall of the housing in Ness, as suggested by Rudd et al., for the purpose of improving heat transfer.
The specific soldered and arranged inside wall of the housing would have been an obvious design consideration for the purpose of enhancing heat dissipation from inside to outside.
Regarding claim 9, Rudd et al. discloses the conductor [20] is a heat pipe [formed of copper.]
	Regarding claim 14, Rudd et al. discloses the housing formed of metal.
	The specific metal material use for the housing would have been an obvious design consideration for the purpose of facilitating manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837